Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION
1.  The Applicant’s response to the office action filed on October 06, 2021 is acknowledged.
                                                 Status of the Application
2. Claims 35-46 and 48 are pending under examination. Claim 47 was previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons. The action is made Non-final.
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
5. With reference to the rejection of claims under 35 USC 102(b) as being anticipated by Olek et al. the Applicant’s arguments have fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to no teaching of GLI3, the arguments were found unpersuasive because Olek et al. teach genomic DNA comprising a gene fragment (SEQ ID NO: 91) which is a GLI3 fragment and is within the scope of the claim as presented which requires genomic DNA comprising GLI3 or a fragment thereof. For all the above the rejection is restated to address the amendment.
6. The rejection of claims under 35 USC 102(a) as being anticipated by Lesche et al. has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102
8.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


A. Claims 35, 37-42, 44 and 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being  by anticipated by Olek et al. (WO 01/68912).
Olek et al. teach a method of claims 35, 37, for detecting the methylation State or level of a GLI3 gene or a fragment thereof in genomic DNA in a sample from a subject, comprising:
a) isolating from the sample the genomic DNA comprising a GLI3 gene or a fragment thereof comprising nucleotide sequence of SEQ ID NO:5 (page 10, line 3-13:indicating isolation of genomic DNA comprising SEQ ID NO: 91 is a fragment of SEQ ID NO: 5 (GLI3));
b) treating the isolated genomic DNA with bisulfate to convert unmethylated cytosine bases in the DNA into uracil bases (page 10, line 14-17);
c) contacting the bisulfite-treated genomic DNA with an amplification enzyme and
at least one primer comprising a contiguous sequence of at least 9 nucleotides
complementary to or hybridizes to a sequence of SEQ ID NO:23 and amplifying the

23 (page 10, line 18-27, page 11, line 1-2, page 15, line 20-28; indicating treated DNA amplified by at least one primer selected from SEQ ID NO: 92 by PCR with a heat-resistant DNA polymerase and at least one primer that hybridizes to a sequence of SEQ ID NO: 92  comprises a fragment of SEQ ID NO: 23 as claimed);
d) detecting the presence or absence of the amplificate, or amount of the amplificate, the methylation level or state of the gene fragment of GLI3 (page 11, line 10-16).
 With reference to claim 38-41, 48, Olek et al. teach that the step d) comprises
suppressing the amplification using at least one nucleic acid or peptide nucleic acid
molecule comprising a contiguous sequence of at least 9 nucleotides in length that
hybridizes or complementary to a sequence of SE ID NO:23 wherein the at least one nucleic acid molecule or peptide nucleic acid is bound to a solid phase, the method further comprises extending the at least one nucleic acid or peptide nucleic acid molecule by at least one nucleotide base and amplificate comprises detectable label (page 11, line 4-29, page 12, line 1-2).
    With reference to claim 42, Olek et al. teach that the methylation state or level
of the gene or fragment of thereof is detected by methylation-specific PCR (MSP) or
fluorescence-based real time PCR (page 10, line 18-23).
    With reference to claim 44, Olek et al. teach said sample is selected from the
group consisting of whole, blood, blood plasma, blood serum, stool (page 10, line 10-13). For all the above the claims are anticipated.
      B. Claims 35, 37-44, 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being by anticipated by Olek et al. (US 2004/0048254).

State or level of a GLI3 gene or a fragment thereof in genomic DNA in a sample from a subject, comprising:
a) isolating from the sample the genomic DNA comprising a GLI3 gene or a fragment thereof comprising nucleotide sequence of SEQ ID NO:5 (para 0023-0028, 0039-0041, indicating isolation of genomic DNA comprising SEQ ID NO: 91 is a fragment of SEQ ID NO: 5);
b) treating the isolated genomic DNA with bisulfate to convert unmethylated cytosine bases in the DNA into uracil bases (0040-0042);
c) contacting the bisulfite-treated genomic DNA with an amplification enzyme and
at least one primer comprising a contiguous sequence of at least 9 nucleotides
     complementary to or hybridizes to a sequence of SEQ ID NO:23 and amplifying the
bisulfite treated DNA by PCR to produce an amplificate of a sequence of SEQ ID NO:
23 (para 0043-0044; indicating treated DNA amplified by at least one primer selected from by PCR with a heat-resistant DNA polymerase and at least one primer that
hybridizes to a sequence of SEQ ID NO: 92  comprising a fragment of SEQ ID NO: 23 as claimed);
d) detecting the presence or absence of the amplificate, or amount of the amplificate, the methylation level or state of the gene fragment of GLI3 (para 0046-0051).
    With reference to claim 38-41, 48, Olek et al. teach that the step d) comprises
suppressing the amplification using at least one nucleic acid or peptide nucleic acid
molecule comprising a contiguous sequence of at least 9 nucleotides in length that

    With reference to claim 42-43, Olek et al. teach that the methylation state or level
of the gene or fragment of thereof is detected by methylation-specific PCR (MSP) or
fluorescence-based real time PCR and step d) comprises sequencing the amplificate (0043-0051).
   With reference to claim 44, Olek et al. teach said sample is selected from the
group consisting of whole, blood, blood plasma, blood serum, stool (para 0041). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
     Claims 35-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olek et al. (US 2004/0048254) in view of Akino et al. (Gastroenterology, Vol. 129, p. 256-269, 2005).
        Olek et al. teach a method for detecting the methylation status of GLI3 gene or a fragment thereof in genomic DNA in a sample from a subject as discussed above in 8B.
        However, with reference to claim 36, Olek et al. did not specifically RASSF2 or a fragment thereof and with reference to claims 45-46, Olek et al. did not specifically teach colorectal carcinoma subject.
       Akino et al. teach a method detecting tumor suppressor gene RASSF2 in human colorectal cancer and its role in early stages of colorectal tumorigenesis, wherein the method comprises detecting methylation state of RASSF2 gene expression and its role as a tumor suppressor (page 160, paragraphs under subheading ‘role of DNA methylation…..in CRC cells, Fig. 2-3).
        It would be obvious to one of the ordinary person skilled in the art at the time the
invention was made to modify the method of detecting methylation status of GLI3 or a fragment thereof in cancer as taught by Olek et al. with the inclusion of RASSF2 gene marker methylation level in colorectal carcinoma as taught by Akino et al. to achieve an improved sensitive method for detecting colorectal carcinoma. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would result in a sensitive 
                                                      Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637